Case 21-30085-hdh11 Doc 450 Filed 04/01/21                  Entered 04/01/21 11:13:46           Page 1 of 3



Gerrit M. Pronske                                      James Sheehan
State Bar No. 16351640                                 Pro Hac Vice
Eric M. Van Horn                                       Emily Stern
State Bar No. 24051465                                 Pro Hac Vice
Jason P. Kathman                                       Monica Connell
State Bar No. 24070036                                 Pro Hac Vice
SPENCER FANE LLP                                       Stephen Thompson
2200 Ross Avenue, Suite 4800 West                      Pro Hac Vice
Dallas, TX 75201                                       OFFICE OF THE ATTORNEY GENERAL
(214) 750-3610 – Telephone                             OF THE STATE NEW OF NEW YORK
(214) 750-3612 – Telecopier                            28 Liberty Street
-and-                                                  New York, NY 10005
5700 Granite Parkway, Suite 650                        (212) 416-8401 – Telephone
Plano, TX 75024                                        Email: James.Sheehan@ag.ny.gov
(972) 324-0300 – Telephone                             Email: Emily.Stern@ag.ny.gov
(972) 324-0301 – Telecopier                            Email: Monica.Connell@ag.ny.gov
Email: gpronske@spencerfane.com                        Email: Stephen.Thompson@ag.ny.gov
Email: ericvanhorn@spencerfane.com
Email: jkathman@spencerfane.com                        COUNSEL FOR THE PEOPLE OF
                                                       THE STATE OF NEW YORK, BY
COUNSEL FOR THE PEOPLE OF                              LETITIA JAMES, ATTORNEY GENERAL
THE STATE OF NEW YORK, BY                              OF THE STATE OF NEW YORK
LETITIA JAMES, ATTORNEY GENERAL
OF THE STATE OF NEW YORK

                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

IN RE:                                                §
                                                      §    CASE NO. 21-30085-hdh-11
NATIONAL RIFLE ASSOCIATION                            §
OF AMERICA and SEA GIRT LLC,                          §    CHAPTER 11
                                                      §
                Debtors1.                             §    Jointly Administered

                                NOTICE OF STATUS CONFERECE

        PLEASE TAKE NOTICE that a Status Conference will be held on April 2, 2021 at

9:00 a.m., via WebEx, before the Honorable Harlin D. Hale, United States Bankruptcy Judge,

Earle Cabell Federal Building, 1100 Commerce Street, 14th Floor, Courtroom #3, Dallas, Texas

75242, regarding the hearing (the “Hearing”) currently scheduled to begin on April 5, 2021 on

the following motions (the “Motions”):


1
 The last four digits of the Debtors’ taxpayer identification numbers are: 6130 (NRA) and 5681 (Sea Girt). The
Debtors’ mailing address is 11250 Waples Mill Road, Fairfax, Virginia 22030.


NOTICE OF STATUS CONFERENCE                                                                        Page 1 of 3
Case 21-30085-hdh11 Doc 450 Filed 04/01/21             Entered 04/01/21 11:13:46         Page 2 of 3




        1.       Phillip Journey’s Motion for Appointment of Examiner [Docket No. 114];

        2.       Ackerman McQueen, Inc.’s Motion to Dismiss the Chapter 11 Bankruptcy
                 Petition, or, in the Alternative, Motion for the Appointment of a Chapter 11
                 Trustee, and Brief in Support [Docket No. 131];

        3.       State of New York’s Motion to Dismiss or in the Alternative, to Appoint Chapter
                 11 Trustee and Memorandum in Support Thereof [Docket Nos. 155, 156, and
                 163]; and

        4.       The District of Columbia’s Motion in Support in the State of New York’s Motion
                 to Appoint Chapter 11 Trustee [Docket No. 214].

        PLEASE TAKE FURTHER NOTICE that this Status Conference will be conducted by

videoconference and teleconference via Webex. To access Judge Hale’s Courtroom for the

hearing use the following link: https://us-courts.webex.com/meet/hale. Parties wishing to

participate via teleconference may dial-in at 1-650-479-3207, access code 476 420 189. Parties

attending the hearing are requested to review the attached Webex Hearing Instructions. The

Webex        Hearing    Instructions   may   also    be    accessed    at     the   following    link:

https://www.txnb.uscourts.gov/judges-info/hearing-dates/judge-hales-hearing-dates.

        Of this Notice take due regard.

Dated: April 1, 2021.                               Respectfully submitted,

                                                    /s/ Gerrit M. Pronske
                                                    Gerrit M. Pronske
                                                    State Bar No. 16351640
                                                    Eric M. Van Horn
                                                    State Bar No. 24051465
                                                    Jason P. Kathman
                                                    State Bar No. 24070036
                                                    SPENCER FANE LLP
                                                    2200 Ross Avenue, Suite 4800 West
                                                    Dallas, Texas 75201
                                                    (214) 750-3610 – Telephone
                                                    (214) 750-3612 – Telecopier
                                                    -and-
                                                    5700 Granite Parkway, Suite 650
                                                    Plano, Texas 75024
                                                    (972) 324-0300 – Telephone


NOTICE OF STATUS CONFERENCE                                                                Page 2 of 3
                                                                                           DA 2127473.1
Case 21-30085-hdh11 Doc 450 Filed 04/01/21            Entered 04/01/21 11:13:46       Page 3 of 3



                                                  (972) 324-0301 – Telecopier
                                                  Email: gpronske@spencerfane.com
                                                  Email: ericvanhorn@spencerfane.com
                                                  Email: jkathman@spencerfane.com

                                                          – And –

                                                  /s/ James Sheehan
                                                  James Sheehan
                                                  (NY Bar No. 4552055)
                                                  Emily Stern
                                                  (NY Bar No. 2647220)
                                                  Monica Connell
                                                  (NY Bar No. 3070943)
                                                  Stephen Thompson
                                                  (NY Bar No. 5390067)
                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  OF THE STATE OF NEW YORK
                                                  28 Liberty Street
                                                  New York, NY 10005
                                                  (212) 416-8401
                                                  Email: James.Sheehan@ag.ny.gov
                                                  Email: Emily.Stern@ag.ny.gov
                                                  Email: Monica.Connell@ag.ny.gov
                                                  Email: Stephen.Thompson@ag.ny.gov

                                                  COUNSEL FOR THE PEOPLE OF
                                                  THE STATE OF NEW YORK, BY
                                                  LETITIA JAMES, ATTORNEY GENERAL
                                                  OF THE STATE OF NEW YORK


                                CERTIFICATE OF SERVICE

        I hereby certify that on April 1, 2021, a true and correct copy of the foregoing Notice was
served upon all parties entitled to notice, including the Debtors and United States Trustee, and
Official Committee of Unsecured Creditors via the Court’s electronic transmission facilities.

                                                     /s/ Gerrit M. Pronske
                                                     Gerrit M. Pronske




NOTICE OF STATUS CONFERENCE                                                              Page 3 of 3
                                                                                        DA 2127473.1
